Case 2:17-cv-07639-SJO-KS Document 669 Filed 02/09/20 Page 1 of 5 Page ID #:32632



    1 Morgan Chu (SBN 70446)
      mchu@irell.com
    2 Alan J. Heinrich (SBN 212782)
      aheinrich@irell.com
    3 C. Maclain Wells (SBN 221609)
      mwells@irell.com
    4 Elizabeth C. Tuan (SBN 295020)
    5 etuan@irell.com
      IRELL & MANELLA LLP
    6 1800  Avenue of the Stars, Suite 900
      Los Angeles, California 90067-4276
    7 Telephone: (310) 277-1010
      Facsimile:    (310) 203-7199
    8
      Andrea W. Jeffries (SBN 183408)
    9 ajeffries@jonesday.com
      Luke J. Burton (SBN 301247)
   10 lburton@jonesday.com
   11 JONES    DAY
      555 South Flower Street, Fiftieth Floor
   12 Los  Angeles, CA 90071
      Telephone: (213) 489-3939
   13 Facsimile:    (213) 243-2539
   14 [List of counsel continues on next page]
   15 Attorneys for Plaintiffs
   16 JUNO THERAPEUTICS, INC., MEMORIAL
      SLOAN KETTERING CANCER CENTER,
   17 and SLOAN KETTERING INSTITUTE FOR
      CANCER RESEARCH
   18
                              UNITED STATES DISTRICT COURT
   19                       CENTRAL DISTRICT OF CALIFORNIA
   20                              WESTERN DIVISION
   21 JUNO THERAPEUTICS, INC., et al.,           Case No. 2:17-cv-07639-SJO-KSx
   22              Plaintiffs,                   PLAINTIFFS’ EXHIBITS IN
                                                 SUPPORT OF PLAINTIFFS’
   23        v.                                  CONSOLIDATED POST-TRIAL
                                                 MOTION
   24 KITE PHARMA, INC.,
                                                 FILED PUBLICLY PURSUANT TO
   25          Defendant.                        COURT ORDER DATED JANUARY
                                                 30, 2020 (ECF NO. 665)
   26
                                                 Hon. S. James Otero
   27 AND RELATED COUNTERCLAIMS                  Place: Courtroom 10C
   28                                                     PLAINTIFFS’ EXHIBITS IN SUPPORT OF PLAINTIFFS’
                                                                      CONSOLIDATED POST-TRIAL MOTION
                                                                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 669 Filed 02/09/20 Page 2 of 5 Page ID #:32633



    1 Rebecca Carson (SBN 254105)
      rcarson@irell.com
    2 Ingrid M. H. Petersen (SBN 313927)
      ipetersen@irell.com
    3 IRELL & MANELLA LLP
      840 Newport Center Drive, Suite 400
    4 Newport Beach, CA 92660
    5 Telephone: (949) 760-0991
      Facsimile: (949) 760-5200
    6
      Christopher J. Harnett (Pro Hac Vice)
    7 charnett@jonesday.com
      Sarah A. Geers (Pro Hac Vice)
    8 sgeers@jonesday.com
      Kevin V. McCarthy (Pro Hac Vice)
    9 kmccarthy@jonesday.com
      JONES DAY
   10 250 Vesey Street
   11 New   York, NY 10281-1047
      Telephone: (212) 326-3939
   12 Facsimile: (212) 755-7306
   13 Jennifer L. Swize (Pro Hac Vice)
      jswize@jonesday.com
   14 JONES DAY
      51 Louisiana Avenue, N.W.
   15 Washington, DC 20001-2113
      Telephone: (202) 879-3939
   16 Facsimile: (202) 626-1700
   17 John M. Michalik (Pro Hac Vice)
   18 jmichalik@jonesday.com
      JONES DAY
   19 77 West Wacker Drive, Suite 3500
      Chicago, IL 60601-1692
   20 Telephone: (312) 782-3939
      Facsimile: (312) 782-8585
   21
      Attorneys for Plaintiffs
   22 JUNO THERAPEUTICS, INC., MEMORIAL
   23 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   24 CANCER RESEARCH
   25
   26
   27
   28
                                                        PLAINTIFFS’ EXHIBITS IN SUPPORT OF PLAINTIFFS’
                                                                    CONSOLIDATED POST-TRIAL MOTION
                                                                           Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 669 Filed 02/09/20 Page 3 of 5 Page ID #:32634



    1        Pursuant to the Court’s Order of January 30, 2020 (ECF No. 665) denying-
    2 in-part Plaintiffs’ Application to File Documents Under Seal (ECF No. 654),
    3 Plaintiffs hereby file Exhibits 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-Trial
    4 Declaration (ECF No. 655-1) publicly.
    5
        Dated: February 9, 2020             Respectfully submitted,
    6
    7                                       By: /s/ Luke J. Burton
    8
                                            Andrea W. Jeffries (SBN 183408)
    9                                       Luke J. Burton (SBN 301247)
                                            JONES DAY
                                            555 South Flower Street, Fiftieth Floor
   10                                       Los Angeles, CA 90071
                                            Telephone: (213) 489-3939
   11                                       Facsimile: (213) 243-2539
   12                                       Morgan Chu (SBN 70446)
                                            Alan J. Heinrich (SBN 212782)
   13                                       C. Maclain Wells (SBN 221609)
                                            Elizabeth C. Tuan (SBN 295020)
   14                                       IRELL & MANELLA LLP
                                            1800 Avenue of the Stars, Suite 900
   15                                       Los Angeles, California 90067-4276
                                            Telephone: (310) 277-1010
                                            Facsimile: (310) 203-7199
   16
                                            Rebecca Carson (SBN 254105)
   17                                       Ingrid M. H. Petersen (SBN 313927)
                                            IRELL & MANELLA LLP
   18                                       840 Newport Center Drive, Suite 400
                                            Newport Beach, CA 92660
   19                                       Telephone: (949) 760-0991
                                            Facsimile: (949) 760-5200
   20                                       Christopher J. Harnett (Pro Hac Vice)
                                            Sarah A. Geers (Pro Hac Vice)
   21                                       Kevin V. McCarthy (Pro Hac Vice)
                                            JONES DAY
   22                                       250 Vesey Street
                                            New York, NY 10281-1047
   23                                       Telephone: (212) 326-3939
                                            Facsimile: (212) 755-7306
   24
                                            Jennifer L. Swize (Pro Hac Vice)
   25                                       JONES DAY
                                            51 Louisiana Avenue, N.W.
   26                                       Washington, DC 20001-2113
                                            Telephone: (202) 879-3939
                                            Facsimile: (202) 626-1700
   27
                                            John M. Michalik (Pro Hac Vice)
   28                                       JONES DAY
                                                               PLAINTIFFS’ EXHIBITS IN SUPPORT OF PLAINTIFFS’
                                                                           CONSOLIDATED POST-TRIAL MOTION
                                               -1-                                Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 669 Filed 02/09/20 Page 4 of 5 Page ID #:32635



    1                                  77 West Wacker Drive, Suite 3500
                                       Chicago, IL 60601-1692
    2                                  Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
    3                                  Attorneys for Plaintiffs
                                       Juno Therapeutics, Inc., Memorial Sloan
    4                                  Kettering Cancer Center, and Sloan Kettering
                                       Institute for Cancer Research
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        PLAINTIFFS’ EXHIBITS IN SUPPORT OF PLAINTIFFS’
                                                                    CONSOLIDATED POST-TRIAL MOTION
                                          -2-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 669 Filed 02/09/20 Page 5 of 5 Page ID #:32636



    1                         CERTIFICATE OF SERVICE
    2        A copy of the foregoing document was electronically filed with the Court this
    3 9th day of February, 2020. Notice of this filing will be sent by operation of the Court’s
    4 electronic filing system. Parties may access this filing through the Court’s system.
    5                                                  /s/ Luke J. Burton
    6                                                 Luke J. Burton

    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                               PLAINTIFFS’ EXHIBITS IN SUPPORT OF PLAINTIFFS’
                                                                           CONSOLIDATED POST-TRIAL MOTION
                                               -3-                                Case No. 2:17-cv-07639-SJO-KSx
